Case 1:14-cv-02326-CBA-RML Document 149 Filed 03/27/20 Page 1 of 19 PageID #: 1241



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
  ANDREW SMALLS,

                                  Plaintiff,                        NOTICE OF APPEAL

           -against-                                                14 Civ. 02326 (CBA) (RML)

   THE CITY OF NEW YORK, et. al.,

                                   Defendants.
   ----------------------------------------------------------X

           PLEASE TAKE NOTICE that plaintiff hereby appeals to the United States Court of

  Appeals for the Second of Circuit, from the Judgment entered by the Clerk of the Court on March

  16, 2020, pursuant to the Order of the Honorable Carol Bagley Amon, dated March 13, 2020,

  setting aside the jury’s verdict in favor of Plaintiff, and entering judgment as a matter of law in

  favor of Defendants. A copy of Judge Amon’s decision is annexed hereto as Exhibit A.

           Plaintiff is appealing all aspects of the Court’s rulings on Defendant’s post-trial motion to

  set aside the jury’s verdict pursuant to Rules 50(b), 60(b) and 54(b).

  Dated: New York, New York
         March 27, 2020



                                                                 _________________________
                                                                 Jon L. Norinsberg, Esq.
                                                                 Jon L. Norinsberg, Esq., PLLC
                                                                 225 Broadway, Ste. 2700
                                                                 New York, New York 10007
                                                                 (212) 791-5396
Case 1:14-cv-02326-CBA-RML Document 149 Filed 03/27/20 Page 2 of 19 PageID #: 1242




                         EXHIBIT A
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 3
                                                            1 of 19
                                                                 17 PageID #: 1243
                                                                              1223



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------x
    ANDREW SMALLS,

                              Plaintiff,

            -against-                                             NOT FOR PUBLICATION
                                                                  MEMORANDUM & ORDER
    POLICE OFFICER RICHARD COLLINS                                14-CV-02326 (CBA)(RML)
    and POLICE OFFICER DAVID TETA,

                              Defendants.
    ------------------------------------------------------x
   AMON, United States District Judge:

           On May 20, 2019, a jury found Defendants Richard Collins and David Teta liable for

   violating Plaintiff Andrew Smalls' s fair trial rights by fabricating evidence and awarded him

   $60,000 in compensatory damages. (ECF Docket Entry ("D.E.") # 130.) Before the Court are

   post-trial motions by both parties. Smalls moves pursuant to Rule 59 for a new trial on damages,

   arguing that the jury's award of $60,000 for more than two years of incarceration was grossly

   inadequate. (D.E. ## 132, 134.) Defendants move, pursuant to Rules S0(b), 60(b), 54(b) and the

   Court's inherent power, for an order vacating the judgment and granting judgment in favor of

   Defendants as a matter oflaw in light of the Supreme Court's post-verdict decision in McDonough

   v. Smith, 139 S. Ct. 2149 (2019). (D.E. # 135.) Defendants argue that McDonough holds that

   favorable termination is a condition precedent to a fair-trial claim based on fabricated evidence

   and that Smalls did not, and could not, establish favorable termination at trial. (D .E. # 13 5-1

   ("Defs. Mem.") at 6-15.)

           For the reasons explained below, the Court vacates the jury verdict and enters judgment as

   a matter of law in favor of Defendants. Smalls' s motion for a new trial on damages is denied as

   moot.


                                                              1
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 4
                                                            2 of 19
                                                                 17 PageID #: 1244
                                                                              1224




                                            BACKGROUND

           On May 12, 2008, in New York Supreme Court, Queens County, Smalls was convicted of

   criminal possession of a weapon in the second degree, criminal possession of a weapon in the third

   degree, and criminal trespass in the third degree. People v. Smalls, 922 N.Y.S.2d 461, 462 (2d

   Dep't 2011). On April 26, 2011, the Appellate Division reversed the judgment of conviction and

   dismissed the two counts of the indictment charging Smalls with criminal possession, holding that

   his motion to suppress physical evidence should have been granted. Id. at 462-63. The Appellate

   Division reasoned that because neither Smalls nor the others in his group "engaged in suspicious

   behavior immediately after the [gun]shot was heard or during the three-block walk away from the

   general location of the gunshot, the police lacked reasonable suspicion when they pursued the four

   males after they fled." Id. at 463. The Appellate Division further stated that Smalls's "act of

   parting with the gun" was a "spontaneous reaction to th[is] sudden and unexpected pursuit by the

   officers." Id. In other words, the officers lacked reasonable suspicion to pursue Smalls; therefore,

   the firearm should have been suppressed as the fruit of the poisonous tree. As the parties stipulated

   at trial in the instant action, Smalls served twenty-five months and fourteen days in jail as a result

   of being charged with criminal possession. (D.E. # 128 ("Jury Instr.") at 13.)

          On April 10, 2014, Smalls filed this action pursuant to 42 U.S.C. § 1983 alleging claims

   for malicious prosecution and denial of the right to a fair trial. (D.E. # 1.) Following the Second

   Circuit's decision in Lanning v. City of Glens Falls, which held that "a plaintiff asserting a

   malicious prosecution claim under § 1983 must ... show that the underlying criminal proceeding

   ended in a manner that affirmatively indicates his innocence," 908 F.3d 19, 22 (2d Cir. 2018),

   Smalls agreed to voluntarily dismiss his malicious-prosecution claim, (D.E. # 89 at 6 n.2). The

   parties proceeded to trial solely on the claim that Officers Collins and Teta deprived Smalls of his



                                                     2
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 5
                                                            3 of 19
                                                                 17 PageID #: 1245
                                                                              1225




   right to a fair trial by fabricating evidence against him suggesting that he possessed a firearm. (See

   Jury Instr. at 10-11.)

           Based on the law in the Second Circuit as it then existed, the Court permitted Smalls's fair-

   trial claim to proceed to trial, in May of 2019, (see D.E. ## 121-27), and the jury returned a verdict

   for Smalls, (see D.E. # 130 ("Clerk's Judgment")). The jury found both Defendants liable and

   awarded Smalls $60,000 in compensatory damages. (Id.; D.E. # 129.) Shortly thereafter, on June

   18, 2019, Smalls timely moved for a new trial on damages, pursuant to Federal Rule of Civil

   Procedure 59.    (D.E. # 132.)    On June 20, 2019, the Supreme Court issued its decision in

   McDonough, reversing the Second Circuit, and Defendants filed the instant motions on the

   following day. (D.E. # 135.)

                                       STANDARD OF REVIEW

           Defendants move pursuant to Rule 54(b) of the Federal Rules of Civil Procedure and

   invoke the Court's inherent power. Federal Rule of Civil Procedure 54(b) provides, in relevant

   part:

           any order or other decision ... that adjudicates fewer than all the claims or the
           rights and liabilities of fewer than all the parties does not end the action as to any
           of the claims or parties and may be revised at any time before the entry of a
           judgment adjudicating all the claims and all the parties' rights and responsibilities.

   Fed. R. Civ. P. 54(b).

           "The Court has authority under Fed. R. Civ. P. 54(b}, as well as the inherent power of the

   court, to reconsider a prior decision at any time before the entry of final judgment." Smith v. Town

   of Hempstead Dep't of Sanitation Sanitary Dist. No. 2, Bd. of Comm'rs, 982 F. Supp.2d 225,230

   (E.D.N.Y. 2013) (quoting Richman v. W.L. Gore & Assocs., 988 F. Supp. 753, 755 (S.D.N.Y.

   1997)). A judgment is not final if a motion under Rule S0(b), 52(b), or 59 has been timely filed.

   Weyant v. Okst, 198 F.3d 311,315 (2d Cir. 1999). Here, as Smalls conceded at oral argument,


                                                     3
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 6
                                                            4 of 19
                                                                 17 PageID #: 1246
                                                                              1226




   final judgment has not been entered in this case because his timely Rule 59 motion divested the

   judgment of finality.

           "The major grounds justifying reconsideration are an intervening change of controlling

   law, the availability of new evidence, or the need to correct a clear error or prevent manifest

   injustice." Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

   (internal quotation marks omitted); accord In re Ski Train Fire, 224 F.R.D. 543, 548 (S.D.N.Y.

   2004). Courts in this Circuit have granted motions for reconsideration when there has been an

   intervening change in controlling law, such as the issuance of a relevant United States Supreme

   Court decision. In Berman v. New York State Public Employee Federation, for example, the

   district court granted plaintiffs motion for reconsideration of its prior decision after the Supreme

   Court overruled a case that had been central to the prior decision. 2019 WL 1472582, *2-3

   (E.D.N.Y. Mar. 31, 2019). See also Filler v. Hanvit Bank, 2003 WL 21729978, at *l (S.D.N.Y.

   July 23, 2003) (vacating prior orders where a recent Supreme Court decision altered the outcome);

   Richman, 988 F. Supp. at 758-59 (modifying a prior decision where a Supreme Court decision

   constituted an intervening change in controlling law). Smalls offers no meaningful reason why

   Rule 54(b) does not apply in this case. Because Defendants' motion is properly brought under

   Rule 54(b), the Court need not address the applicability of the other rules relied upon by the

   Defendants.

                                             DISCUSSION

      I.      Defendants' Motions Are Properly Brought Under Rule 54(b)

           For the reasons discussed herein, the Court holds that the Supreme Court's decision in

   McDonough constitutes an intervening change in controlling law warranting reconsideration of its

   prior orders. More specifically, had the Supreme Court issued its ruling in McDonough prior to



                                                    4
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 7
                                                            5 of 19
                                                                 17 PageID #: 1247
                                                                              1227




   trial, this Court would have dismissed Smalls' s fair-trial claims because he could not have

   established favorable termination at trial.

       II.      Favorable Termination Requirement

             Here, Defendants argue that an intervening change in controlling law occurred in June

   2019, when the Supreme Court issued its decision in McDonough, 139 S. Ct. 2149.

   McDonough held that the statute of limitations on a fair-trial claim based on fabricated evidence

   does not begin to run until "the criminal proceeding has ended in the [accused's] favor, or a

   resulting conviction has been invalidated within the meaning of Heck( v. Humphrey'\ 512 U.S. 477,

   486-87 (1994)]." 139 S. Ct. at 2158.

             Although the issue presented in McDonough was the accrual date of a fair-trial claim under

   28 U.S.C. § 1983, the opinion's reasoning strongly suggests that the Supreme Court would hold

   that favorable termination is a requirement of a fair-trial claim, at least in cases in which the

   plaintiff alleges a deprivation of liberty resulting from the use of fabricated evidence in a criminal

   proceeding.     In particular, the Supreme Court observed that McDonough's fair-trial claim

   "implicates the same concerns" as those that animate the favorable-termination requirement in the

   malicious-prosecution context-namely, the risk of parallel litigation and conflicting judgments,

   and the possibility of collateral attacks on criminal judgments through civil litigation. Id. at 2156-

   57. Accordingly, the Court reasoned that "it makes sense to adopt the same rule"-i.e., favorable

   termination-for McDonough's fair-trial claim. Id. at 2157. Although the Supreme Court noted

   that "[o]ne could imagine a fabricated-evidence claim that does not allege that the violation's

   consequence was a liberty deprivation occasioned by the criminal proceedings themselves," and

   therefore may not require favorable termination to be satisfied, those were not the circumstances

   in McDonough's case. Id. at 2160. In other words, although the Court did not necessarily impose



                                                     5
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 8
                                                            6 of 19
                                                                 17 PageID #: 1248
                                                                              1228




   a favorable termination requirement on all fair-trial claims, the Court strongly suggests that

   favorable termination is a requirement for fair-trial claims like McDonough' s-and like

   Smalls's-that allege a deprivation of liberty resulting from the use of fabricated evidence in a

   criminal proceeding.

              In addition to the Court's reasoning, considerable dicta in McDonough supports this

   interpretation of the opinion. See id. at 2154-55 ("The statute of limitations for a fabricated-

   evidence claim like McDonough' s does not begin to run until the criminal proceedings against the

   defendant (i.e., the § 1983 plaintiff) have terminated in his favor."), at 2156 ("McDonough could

   not bring his fabricated-evidence claim under § 1983 prior to favorable termination of his

   prosecution."), at 2159 ("McDonough therefore had a complete and present cause of action for the

   loss of his liberty only once the criminal proceedings against him terminated in his favor."), at

   2160 ("Heck explains why favorable termination is both relevant and required for a claim [like

   McDonough's fair-trial claim] analogous to malicious prosecution that would impugn a conviction

   .... ").
              Given its recency, few courts in this Circuit have had occasion to consider whether

   McDonough should be construed as imposing a favorable termination requirement for § 1983 fair-

   trial claims, at least in cases in which the plaintiff has suffered a deprivation of liberty as a result

   of the use of fabricated evidence in a criminal proceeding. Those that have, however, have held

   or at least suggested that it should be construed as imposing such a requirement. See Miller v.

   Terrillion, 16-cv-52 (ENV) (RLM), 2020 WL 549356, at *4 (E.D.N.Y. Jan. 30, 2020) ("[Plaintiff]

   alleges that the criminal proceedings against him were founded upon fabricated evidence.

   Inescapably, such [an] allegation falls within McDonough's holding, and, consequently, his fair

   trial claim has not accrued unless and until his criminal proceedings terminated in his favor.");



                                                      6
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 9
                                                            7 of 19
                                                                 17 PageID #: 1249
                                                                              1229




   Goldring v. Donawa, 16-cv-5651 (KAM) (LB), 2019 WL 4535507, at *4 (E.D.N.Y. Sept. 19,

   2019) ("The Supreme Court has held that a plaintiff' [cannot] bring his fabricated-evidence claim

   under § 1983 prior to favorable termination of his prosecution[,]' at which time the claim

   accrues. . . . As explained above, plaintiff has not received a favorable termination under Second

   Circuit case law and, therefore, cannot maintain a§ 1983 action for an unfair trial.") (first and

   second alterations in original) (citations omitted); Breton v. City of New York, 404 F. Supp. 3d

   799,815 n.2 (S.D.N.Y. 2019) ("The Supreme Court recently held that a claim for the denial of a

   fair trial based on fabricated evidence does not accrue until the criminal proceedings terminate in

   favor of the plaintiff. As explained above, the plaintiff has sufficiently alleged that the criminal

   proceeding terminated in his favor.") (internal citation omitted); McKenzie v. City of New York,

   17-cv-4899 (PAE), 2019 WL 3288267, at *16 (S.D.N.Y. July 22, 2019) ("Section 1983 claims for

   fabrication of evidence cannot be brought 'prior to favorable termination of [a plaintiffs]

   prosecution."' (alteration in original) (quoting McDonough, 139 S. Ct. at 2156)).

          Smalls's arguments that McDonough should be construed otherwise are unpersuasive.

   First, Smalls points out that the McDonough Court focused solely on the date of accrual for a

   fabricated-evidence claim under§ 1983, and "made clear that it was not deciding the issue of what

   constitutes a 'favorable termination' ... for all fabricated evidence claims, but rather, only for the

   fabricated evidence claim before it." (Pl. Opp'n at 5-6 (emphasis in original).) Smalls quotes the

   following language from McDonough:

          Because McDonough's acquittal was unquestionably a favorable termination, we
          have no occasion to address the broader range of ways a criminal prosecution (as
          opposed to a conviction) might end favorably to the accused. Cf. Heck, 512 U.S.,
          at 486--487. To the extent Smith argues that the law in this area should take account
          of prosecutors' broad discretion over such matters as the terms on which pleas will
          be offered or whether charges will be dropped, those arguments more properly bear
          on the question whether a given resolution should be understood as favorable or
          not. Such considerations might call for a context-specific and more capacious

                                                     7
Case
Case1:14-cv-02326-CBA-RML
     1:14-cv-02326-CBA-RML Document
                           Document149
                                    147 Filed
                                        Filed03/27/20
                                              03/16/20 Page
                                                       Page10
                                                            8 of
                                                              of17
                                                                 19PageID
                                                                   PageID#:
                                                                          #:1230
                                                                            1250




           understanding of what constitutes "favorable" termination for purposes of a § 1983
           false-evidence claim, but that is not the question before us.

   (Id. (quoting McDonough, 588 U.S. at 14 n.10) (emphasis supplied by Smalls).)

           Smalls is correct that the McDonough Court observed that it had "no occasion to address

   the broader range of ways a criminal prosecution (as opposed to a conviction) might end favorably

   to the accused." McDonough, 577 U.S. at 14 n.10. This was because in McDonough, the petitioner

   was acquitted and there was therefore no question that the prosecution had terminated in his favor.

   However, simply because the McDonough Court did not address the broader range of ways that

   favorable termination could be satisfied, other than via acquittal, does not suggest that it did not

   intend to make favorable termination a requirement. Indeed, implicit in the language quoted by

   Smalls is that favorable termination is a requirement; the relevant inquiry is simply whether the

   manner in which Smalls' s proceedings terminated was favorable.

           Smalls next argues that the term "favorable termination" in McDonough "does not refer to

   an element of a Section 1983 claim" but rather "refers to the accrual rule set forth in Heck v.

   Humphrey." (Pl. Opp'n at 6-7.) Put another way, Smalls argues that "favorable termination," as

   used in McDonough, is "a procedural bar that must be removed before a Section 1983 claim can

   be filed," rather than an "element" of the claim. (Id. at 7.)        However, whether "favorable

   termination" is conceived of as a requirement of a fair-trial claim or as a "procedural bar that must

   be removed" before the claim can be asserted is immaterial if Smalls cannot satisfy or remove it.

   (For the reasons discussed in section III, infra, he cannot.)

          Finally, in a letter supplementing his briefing, Smalls informs the Court that the Honorable

   John G. Koeltl specifically addressed the argument raised by Defendants in this action, in Wellner

   v. City of New York, et. al., 393 F. Supp. 3d 388, 390 (S.D.N.Y. 2019), reconsideration denied,

   16-cv-7032 (JGK), 2019 WL 5538064 (S.D.N.Y. Oct. 25, 2019). (D.E. # 142 ("Pl. Supp.").)

                                                     8
Case
Case1:14-cv-02326-CBA-RML
     1:14-cv-02326-CBA-RML Document
                           Document149
                                    147 Filed
                                        Filed03/27/20
                                              03/16/20 Page
                                                       Page11
                                                            9 of
                                                              of17
                                                                 19PageID
                                                                   PageID#:
                                                                          #:1231
                                                                            1251




   According to Smalls, Wellner "held that McDonough does not add a favorable termination

   element, and a fair trial claim can even proceed 'despite the existence of some conviction."' (Id.

   (emphasis in original).) In support of this characterization, Smalls quotes the following language

   from Wellner:

           The defendants next argue that the recent Supreme Court decision McDonough v.
           Smith, 13 9 S. Ct. 2149 (2019), adds an element to a claim for the denial of the right
           to fair trial-namely, that the prosecution against the accused must end in the
           accused's favor. . . . McDonough, however, offered no occasion to determine
           whether a plaintiff could pursue a fabricated evidence claim despite the existence
           of some conviction. The Supreme Court was clear on this issue.

   (Id. (quoting Wellner, 393 F. Supp. 3d at 396-97). 1)

           Smalls is correct to point out that Wellner acknowledges that a fair-trial claim based on

   fabricated evidence can proceed, post-McDonough, despite the existence of some conviction,

   under certain circumstances.         However, Smalls errs in his assertion that Wellner "held that

   McDonough does not add a favorable termination element." (Pl. Supp. (emphasis omitted).) It

   did not.    Given the apparent misunderstanding, it is worth reviewing the relevant facts and

   reasoning of Wellner in greater detail.

           First, the plaintiff in Wellner had no criminal conviction. Rather, she was initially charged

   with four misdemeanors and reached an agreement to plead guilty only to the offense of disorderly

   conduct-specifically, obstructing pedestrian traffic-which is not considered a crime. Wellner,

   393 F. Supp. 3d at 396. Second, the allegedly fabricated evidence applied only to her misdemeanor

   charges, which were dropped, not to the disorderly conduct offense to which she pleaded guilty.

   Id. at 397. In light of these circumstances, the court held that Wellner's conviction-a non-

   criminal conviction that was not the subject of her fair-trial fabricated-evidence claim-did not



   1
    Smalls slightly misquotes Wellner: the word "however" in Smalls's quotation, above, is in fact "therefore" in the
   Wellner decision. See Wellner, 393 F. Supp. at 397.

                                                           9
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 12
                                                            10 of 19
                                                                  17 PageID #: 1252
                                                                               1232




   preclude her from bringing said fabricated-evidence claim. The court reasoned that her fair-trial

   claim "in no way seeks to recover damages, in violation of Heck, for a wrongful conviction or

   resulting imprisonment," and is a "paradigm case where her claim does not question the validity

   of her conviction for the 'offense' of disorderly conduct." Id. In contrast to Wellner, Smalls does

   seek to recover damages for his imprisonment for criminal charges, and it is those criminal charges

   that are the subject of his fabricated-evidence claims.

            Finally, contrary to Smalls's assertion, Wellner did not hold that McDonough "does not

   add a favorable termination element." Rather, the court was clear that Wellner's fair-trial claim,

   related to her dropped misdemeanor charges, "only accrued under McDonough when her

   prosecution was terminated." Id. In short, Smalls misconstrues Wellner' s holding and reasoning

   as it pertains to McDonough. 2

            In sum, because (1) the Supreme Court strongly suggests in McDonough that favorable

   termination is a condition precedent to a fair-trial claim, at least in cases, as here, in which the

   plaintiff has suffered a deprivation of liberty as a result of the use of fabricated evidence in a

   criminal proceeding; (2) multiple courts in this Circuit have construed it as imposing such a

   requirement; and (3) Smalls's arguments that it should not be construed as such are unpersuasive;

   the Court holds that, post-McDonough, Smalls must be able to establish favorable termination in

   order to bring his fair-trial claims.




   2 In a more recent decision, Judge Koeltl once again suggests that favorable termination is a requirement of a fair-trial
   claim based on fabricated evidence. More specifically, in a ruling on defendants' motion for judgment on the
   pleadings, he found that plaintiff had sufficiently a11eged that this requirement was satisfied. Breton, 404 F. Supp. 3d
   at 815 n.2 ("The Supreme Court recently held that a claim for the denial of a fair trial based on fabricated evidence
   does not accrue until the criminal proceedings terminate in favor of the plaintiff. . . . [T]he plaintiff has sufficiently
   alleged that the criminal proceeding terminated in his favor.").

                                                              10
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 13
                                                            11 of 19
                                                                  17 PageID #: 1253
                                                                               1233




       III.      Smalls Cannot Satisfy Favorable Termination

              The Court next turns to whether Smalls did, or could have, satisfied this requirement at

   trial. For the reasons set forth below, the Court holds that Smalls could not have done so.

              A. Favorable Termination Standard

              The first question is what standard applies. Defendants assert that, post-McDonough, the

   favorable termination standard for purposes of a fair-trial claim is the same as that for a malicious-

   prosecution claim-namely, as set forth by the Second Circuit in Lanning. the plaintiff must

   demonstrate that "the underlying criminal proceeding ended in a manner that affirmatively

   indicates [plaintiffs] innocence." (Defs. Mem. at 2 (quoting Lanning, 908 F.3d at 22); see also

   id. at 9 ("[T]he definition of favorable termination for purposes of a fair trial claim should be

   identical to the definition of favorable termination for purposes of common law malicious

   prosecution .... ").) Smalls argues that, assuming arguendo that McDonough imposes a favorable

   termination requirement, his prosecution ended favorably-although it is not altogether clear from

   his papers what standard he asserts should apply.

              The Second Circuit has not yet addressed this question.3 However, multiple courts in this

   Circuit appear to assume that, post-McDonough, the standard for favorable termination in the

   context of a fair-trial claim is the same as that for a malicious-prosecution claim. In Goldring, for

   example, the plaintiff brought both malicious-prosecution and fair-trial claims.                      2019 WL

   4535507.       The district court found that plaintiff had not received a favorable termination

   affirmatively indicating his innocence, and accordingly granted defendants' motion for summary

   judgment on plaintiffs malicious-prosecution claim. Id. at *3-4. After noting that the Supreme

   Court in McDonough had analogized McDonough' s fair-trial claim to a malicious-prosecution


   3
     This is, of course, because prior to the Supreme Court's decision in McDonough, the Second Circuit had held that
   favorable termination was not a condition precedent to a fair-trial claim. See McDonough, 898 F.3d at 265.

                                                          11
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 14
                                                            12 of 19
                                                                  17 PageID #: 1254
                                                                               1234




   claim, the court reasoned that because plaintiff had not established favorable termination for

   purposes of his malicious-prosecution claim, he "therefore[] cannot maintain a § 1983 action for

   an unfair trial," either. Id. Other courts have employed similar reasoning. See Hincapie v. City

   of New York, 18-cv-3432 (PAC), 2020 WL 362705, at *4-8 (S.D.N.Y. Jan. 22, 2020) (holding

   that plaintiff had adequately alleged favorable termination for purposes of his malicious-

   prosecution claim and then rejecting defendant's argument that McDonough barred the plaintiffs

   fair-trial claim, reasoning that "the Court has already determined that [plaintiff] has adequately

   alleged a favorable termination (see supra); and it need not decide the issue again"); Breton. 404

   F. Supp. 3d at 815 n.2 (rejecting defendants' motion to dismiss plaintiffs fair-trial claim and

   reasoning, in part, that because the court had found favorable termination for purposes of plaintiffs

   malicious-prosecution claim, the plaintiff had "sufficiently alleged that the criminal proceeding

   terminated in his favor" for purposes of his fair-trial claim, as well); but see Ross v. City of New

   York, 17-cv-3505 (PKC) (SMG), 2019 WL 4805147, at *8 (E.D.N.Y. Sept. 30, 2019) (holding

   that, although an adjournment in contemplation of dismissal ("ACD") has not been considered a

   favorable termination in this Circuit in the context of malicious-prosecution claims, an ACD did

   not preclude the plaintiffs fair-trial claim); Colon v. City of Rochester, 17-cv-6160L, 2019 WL

   6629276, at *15-16 (W.D.N.Y. Dec. 6, 2019) (citing Ross and holding that, because the charges

   against plaintiffs were either dismissed outright or resolved through an ACD, plaintiffs' fair-trial

   claims were not precluded).

          Finally, McDonough itself analogizes extensively to common-law malicious prosecution,

   in its analysis of McDonough's fair-trial claims. See, e.g .• 139 S. Ct. at 2156-57 ("McDonough

   is correct that malicious prosecution is the most analogous common-law tort here .... We follow

   the analogy where it leads: McDonough could not bring his fabricated-evidence claim under



                                                    12
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 15
                                                            13 of 19
                                                                  17 PageID #: 1255
                                                                               1235




   § 1983 prior to favorable termination of his prosecution. . . . Because a civil claim such as

   McDonough's, asserting that fabricated evidence was used to pursue a criminal judgment,

   implicates the same concerns, it makes sense to adopt the same rule.").

          The McDonough Court did indicate, however, that the "question whether a given resolution

   should be understood as favorable or not" in the context of a fabricated-evidence claim "might call

   for a context-specific and more capacious understanding of what constitutes 'favorable'

   termination." Id. at 2160 n.10. In particular, "the question whether a given resolution should be

   understood as favorable or not," for purposes of a § 1983 fabricated-evidence claim, might

   properly "take account of prosecutors' broad discretion" over the circumstances under which a

   prosecution is terminated, such as "the terms on which pleas will be offered or whether charges

   will be dropped." Id. Smalls's case did not involve such exercising of prosecutorial discretion

   through guilty pleas or dropped charges, however. For all of the above reasons, the Court assumes

   that the standard for assessing favorable termination for purposes of Small's fair-trial claim in this

   case is the same as that for malicious prosecution.

          B. Smalls Cannot Satisfy Favorable Termination Here

          The relevant circumstances of Smalls' s criminal prosecution and its termination are as

   follows. Smalls was indicted, tried, and convicted by a jury in New York Supreme Court, Queens

   County, of criminal trespass and criminal possession of a weapon in the second and third degrees.

   The Appellate Division vacated the possession convictions on the ground that the gun recovered

   should have been suppressed at the Mapp hearing, and it remitted to the Supreme Court for a new

   trial on the criminal trespass charge. See Smalls, 922 N.Y.S.2d at 462-63. The Appellate Division

   reasoned that because neither Smalls nor the others in his group "engaged in suspicious behavior

   immediately after the [gun]shot was heard or during the three-block walk away from the general



                                                    13
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 16
                                                            14 of 19
                                                                  17 PageID #: 1256
                                                                               1236




   location of the gunshot, the police lacked reasonable suspicion when they pursued the four males

   after they fled." Id. at 463. In other words, the officers lacked reasonable suspicion to follow

   Smalls; therefore, the firearm should have been suppressed as the fruit of the poisonous tree. On

   remand, the trial court dismissed the remaining criminal trespass charge because the officers'

   observations of Smalls's entry into and presence in the building were similarly suppressed. People

   v. Smalls, Ind. 221/2007, Slip. Op., at *12 (Sup. Ct., Queens Co., Oct. 5, 2012).

          Based on the above circumstances and applying the standard for favorable termination set

   forth in Lanning, the Court holds that Smalls did not, and could not, establish favorable termination

   at trial. First, as Defendants correctly point out, a number of analogous cases in this Circuit have

   found that the termination of a criminal prosecution was not favorable when it was based on

   suppression of evidence. See Gonzalez v. City of Schenectady, 728 F.3d 149, 162 (2d Cir. 2013)

   (affirming a district court's order dismissing plaintiffs malicious-prosecution claim where

   plaintiffs conviction was reversed by the Appellate Division based on evidence that should have

   been suppressed, and reasoning that "the officers found crack cocaine in [the plaintiffs] rectum,

   eliminating any doubt that [the plaintiff] was, in fact, guilty of at least criminal possession of a

   controlled substance."); Beaudry v. McKnight, 2: l 7-cv-23, 2019 WL 1296628 at* 11 (D. Vt. Mar.

   21, 2019) ("[D]ismissal for lack of evidence following a successful suppression motion is not a

   'favorable termination."'); Graham v. City ofN.Y., 16-cv-4613 (NGG) (CLP), 2018 WL 1157818,

   at *6 (E.D.N.Y. Mar. 2, 2018) ("[T]he reversal of Plaintiffs conviction was due to a determination

   by the appellate court that the evidence leading to his conviction should have been suppressed...

   . [T]his reversal was based on 'technical error at the trial level,' something that cannot support a

   favorable termination."); Harris v. City of N.Y., 15-CV-6467 (MKB), 2017 WL 59081 at *4

   (E.D.N.Y. Jan. 4, 2017) ("[A] dismissal ... because evidence is suppressed, particularly when the



                                                    14
     Case 1:14-cv-02326-CBA-RML Document 149
                                         147 Filed 03/27/20
                                                   03/16/20 Page 17
                                                                 15 of 19
                                                                       17 PageID #: 1257
                                                                                    1237
.;




        evidence was suppressed on appeal, is not a favorable termination."); Peters v. City of N.Y., 14-

        cv-1361 (ERK), 2015 WL 3971342, at *2 (E.D.N.Y. June 30, 2015) ("[T]he claim for malicious

        prosecution fails because the charges against [the plaintiffj were dismissed as a result of the

        suppression of the evidence found on [the plaintiffs] person and in his apartment."); see also Defs.

        Mem. at 12-13 & n.9 (citing cases, including in other Circuits, in which a dismissal based upon

        suppression of evidence was held not to be a favorable termination).

               As Defendants acknowledge, however, the district court in Blount v. City of New York

        declined to categorically rule that a dismissal based on the suppression of evidence can never be a

        favorable termination. 15-cv-5599 (PKC) (JO), 2019 WL 1050994, at *2-4 (E.D.N.Y. Mar. 5,

        2019). Rather, the court held that it needed to look into the nature of the suppression to determine

        whether the particular facts affirmatively indicated the plaintifr s innocence. Id. at *3. In doing

        so, the court found that the circumstances of the suppression did indeed affirmatively indicate the

        plaintiffs innocence, for one of his arrests.     Id. at *3-4.    The evidence for this arrest was

        suppressed after the state court found that the sole witness at the suppression hearing, the arresting

        detective, lacked credibility, and further found that the record in the case was "completely devoid

        of any information or evidence tending to support, even by reasonable inference, the detective[']s

        conclusion that he observed defendant engage in conduct associated with the 'telltale signs' of a

        drug transaction." Id. (citations omitted). The district_ court concluded that, "[b]ased on the

        reasons given by the state court in its suppression order, coupled with the fact that Plaintiff has

        maintained his innocence of all charges throughout the prosecution and subsequent civil

        proceedings, the Court finds that affirmative indications of innocence exist surrounding the

        dismissal of the prosecution stemming from Plaintifrs ... arrest." Id. at *4. Accordingly, the

        court held that the prosecution was terminated in plaintifrs favor. Id. In short, the court held that



                                                         15
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 18
                                                            16 of 19
                                                                  17 PageID #: 1258
                                                                               1238




   m those circumstances, dismissal of the prosecution after the suppression of evidence did

   affirmatively indicate the plaintiffs innocence. Id. 4

             Unlike in Blount, the circumstances of the suppression of evidence in Small s's case did not

   indicate his innocence of gun possession. Here it bears noting that the jury below in convicting

   Smalls of criminal possession of a weapon in the second and third degrees found that he possessed

   the gun. 5 Smalls, 922 N.Y.S.2d at 462. The reasoning of the Appellate Division's decision did

   not undermine that factual finding; in fact, it assumed he did possess the gun in describing, for

   example, Smalls's "act of parting with the gun" upon pursuit by the officers. Id. at 463. Rather,

   the court decided that the gun should be suppressed because the officers lacked reasonable

   suspicion to follow Smalls. Therefore, here, the circumstances of the suppression of evidence,

   which led to the termination of Smalls's underlying prosecution, did not "affirmatively indicate

   his innocence." Accordingly, Smalls could not establish favorable termination in this case.

                                                      CONCLUSION

            For the reasons set forth above, the Court grants Defendants' motions, vacates the jury



   4
      Blount includes as part of its analysis a discussion of the Court's previous decision in this action, granting and
   denying in part Defendants' motion to dismiss. 2019 WL 1050994, at *3 (citing Smalls v. City ofNew York, 181 F.
   Supp. 3d 178 (E.D.N.Y. 2016)). Blount characterizes this prior decision as follows: "the court found a favorable
   termination where the plaintiffs conviction for weapon possession was reversed based on the failure to suppress
   improperly obtained evidence." Id. at *3. Critically, however, the Court ruled on Defendants' motion to dismiss prior
   to the Second Circuit's decision in Lanning (and, of course, prior to the Supreme Court's decision in McDonough).
   The Honorable Eric N. Vitaliano, to whom this case was then assigned, stated that it was essential to his holding that
   the standard for favorable termination did not require that the termination of the prosecution "affirmatively
   demonstrate the accused's innocence." Smalls, 181 F. Supp. 3d at 188. Lanning clarified that affirmative indications
   of innocence was in fact the appropriate standard. See Lanning. 908 F.3d at 28 (citing,~- Gonzalez, 728 F.3d at
   162). And indeed, shortly after the standard was clarified in Lanning. Smalls voluntarily dismissed his malicious-
   prosecution claim. (D.E. # 89 at 6 n.2 (stating that "[b]ased upon the Second Circuit's recent decision in Lanning[],"
   Smalls would "voluntarily dismiss his malicious prosecution claim").)
   5 In his opposition brief, Smalls asserts that a jury "specifically found that [he] did not possess the firearm." (Pl. Opp'n

   at 9.) Smalls apparently refers to the jury's finding, in the instant federal action, that Defendants had fabricated
   evidence. The jury did not, however, "specifically f[i]nd that [Smalls] did not possess the firearm," as he contends.
   Rather, the jury found that Defendants had fabricated evidence, and it is unclear which piece of evidence they believed
   was fabricated. At trial, Smalls argued, inter alia, that Defendants fabricated evidence concerning what Smalls was
   wearing, where he was arrested, and where the gun was recovered. In any event, the finding by the jury in the instant
   action is not relevant to the inquiry into whether the underlying criminal proceeding terminated in Smalls's favor.

                                                               16
Case 1:14-cv-02326-CBA-RML Document 149
                                    147 Filed 03/27/20
                                              03/16/20 Page 19
                                                            17 of 19
                                                                  17 PageID #: 1259
                                                                               1239



   verdict, and enters judgment as a matter of law in favor of Defendants. Plaintiff's motion for a

   new trial on damages is denied as moot.     The Clerk of Court is directed to enter judgment

   accordingly.

          SO ORDERED.

          Dated: March 1-1, 2020
                 Brooklyn, New York
                                                        s/Carol Bagley Amon




                                                  17
